Case 1:20-cv-07500-JSR. Document 105 Filed 07/27/21 Page 1 of 39

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

oe ee eee x
GEORGE KOFINAS & MARIA KOFINAS, :
Plaintiffs, : 20-cv-7500 (JSR)
-V- : FINDINGS OF FACT,
CONCLUSIONS OF LAW,
FIFTY-FIVE CORP., et al., : AND ORDER DIRECTING
ENTRY OF FINAL JUDGMENT
Defendants.
ao eee eee x
JED S. RAKOFF, U.S.D.Jd.
Drs. George and Maria Kofinas (“the Kofinases”), the Plaintiffs

here, are physicians who specialize in reproductive endocrinology and
infertility. They purchased the stock ownership of three apartment
units on the ground floor of 55 Central Park West (“the Building”), a
more than 90-year-old landmark building owned by defendant Fifty-Five
Corporation (“the Corporation”), with the intent to convert the space
into a clinic for their practice, Kofinas Fertility Group. The units
experienced water penetration in 2015, as the Kofinases were renovating
them, and again in 2019. When the Kofinases learned that mold had
begun to grow in the units, they closed the clinic for more than five
months.

The Kofinases allege that in 2015, against the advice of the
Building’s architect, the Corporation and its representatives pursued
a “cheap and quick” solution to the water penetration, rather than one
that would be more durable. The Kofinases claim this approach left

their units vulnerable, and when leaks entered the Units again in
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 2 of 39

2019, the Kofinases allege that the Corporation’s dilatory response
failed to prevent the damage that led them to cease operations. The
attention they received from the Corporation and its representatives,
the Kofinases allege, contrasts sharply with the millions of dollars
the Corporation spent on repairs and luxuries to benefit residential
tenants, including a new roof garden and a_ lobby renovation so
resplendent it garnered an architectural award.

The Kofinases sued the Corporation, plus seventeen individuals
who served as members of the Corporation’s board during the period
when the Kofinases have been shareholders (“the Individual
Defendants”), as well as the Corporation’s managing agent and the
agent’s realty management company (collectively, “the Managing
Agent”). (The Corporation, the Individual Defendants, and the Managing
Agent are collectively referred to as the “Defendants.”) The Kofinases
brought common law claims for (1) breach of contract, against the
Corporation; (2) negligence, against the Corporation; (3) breach of
fiduciary duty, against the Individual Defendants; (4) tortious
interference with contract, against the Individual Defendants; (5)
aiding and abetting breach of fiduciary duty, against the Managing
Agent; and (6) aiding and abetting tortious interference with contract,
against the Managing Agent. See ECF No. 65. The Kofinases sought
compensatory damages, including business interruption damages, and
punitive damages. Id.

On February 1, 2021, the Court dismissed Plaintiffs’ claim for

tortious interference with contract, their claim for aiding and
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 3 of 39

abetting tortious interference with contract, and all claims for
punitive damages. See ECF Nos. 80, 82. This left for trial the
Plaintiffs’ claims for breach of contract, negligence, breach of
fiduciary duty, and aiding and abetting breach of fiduciary duty. See
id.

The Proprietary Leases the Kofinases signed with the Corporation
provide that the parties waive trial by jury in any legal action
brought in connection with the leases. PX 33, 34, 35, Article V,
q THIRD. Accordingly, the Court conducted a bench trial and this was
done, with the parties’ consent, over video connection. The Court
bifurcated the trial, with an initial liability trial to be followed
by a trial on damages if any liability were found. Trial Tr. 393:18-
394:1. The trial commenced on June 2, 2021, and lasted for six days.
At trial, the Court received 101 exhibits and heard testimony from
nine witnesses: John Wender, Kamyar Biazar, Justin Wilde, Peter N.
Greenwald, Frederick Rudd, William Struth, Guglielmo Ammatuna, George
Kofinas, and Demetrios Boutris. With the parties’ consent, a portion
of the deposition transcript of Maria Kofinas was read into the record.
On June 21, 2021, the parties submitted post-trial memoranda in lieu
of oral summations. See ECF Nos. 88, 89. On June 28, 2021, the parties
submitted rebuttal memoranda. See ECE Nos. 102, 103.

The Court has carefully reviewed the parties’ pre-trial
submissions, the transcript of the trial, the trial exhibits, and the
parties’ post-trial submissions. In addition, the Court has made

credibility determinations based, among other things, on its

&

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 4 of 39

observation of each witness’s demeanor and the consistency and logic
of the witness’s testimony. Based on all this, the Court, on July 12,
2021, by bottom-line order, granted judgment in favor of Defendants,
thus obviating the need for a trial on damages. Pursuant to Federal
Rule of Civil Procedure 52(a), this Opinion provides the Court’s
findings of fact and conclusions of law, and directs the entry of

final judgment dismissing the complaint.

Findings of Fact

Kofinas Fertility Group operates four offices in Manhattan,
Brooklyn, and Staten Island, New York. Trial Tr. 788:16-789:3. The
offices include fertility clinics, laboratories, and surgical centers.
Id. Dr. George Kofinas is founder, chief executive officer, medical
director, and owner. Trial Tr. 787:21-24. Dr. Maria Kofinas also
practices with the group.

The Corporation is a cooperative housing corporation that owns
the Building, which was constructed in 1929. Trial Tr. 59:5-6; 106:15-
16. The Individual Defendants, Peter N. Greenwald, Jane Majeski, Paul
J. “PJ” Mode, Stephen Farinelli, Dr. Ronald Blum, David Hendin, Marc
Lasry, Robin Baum, Stewart Lipson, Sean Gallagher, Meredith Segal,
David Cudaback, Paula Dagen, Lauren Helm, Paula Wardynski, Jeffrey
Levy, and John Santoleri, were members of the Board of Directors of

the Corporation (“the Board”) at various times during the period

covered by the Kofinases’ Amended Complaint.

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 5 of 39

At any given time, the Board has nine members. Trial Tr. 324:18-
19. Defendant Greenwald served as president of the Corporation
throughout the period of time covered by the Amended Complaint,
although he was not a voting member during a period of approximately
one year in 2015 and 2016. Trial Tr. 323:21-324:8. The Managing Agent,
Frederick Rudd and Rudd Realty Management Corp., began their service
for the Building on October 1, 2015. PX 46.

The Kofinases are citizens of New Jersey. Defendants reside, or
are incorporated and have their principal place of business, in New
York. The Court’s subject matter jurisdiction sounds in diversity.

In 2014, the Kofinases purchased the ownership stock for two
apartment units, labeled 1B and 1C, at the Building. The Proprietary
Leases for units 1B and 1C were signed June 25, 2014, by the Kofinases
and by Defendant Greenwald, as president of the Corporation, on the
Corporation’s behalf. PX 33-34. In 2015, the Kofinases purchased the
ownership stock for a third unit, labeled 1D/HW. The Proprietary Lease
for unit 1D/HW was signed November 30, 2015, by the Kofinases and
Defendant Greenwald, as president, on the Corporation’s behalf. Px 35.

The Kofinases acquired units 1B, 1C, and 1D/HW (collectively,
“the Units”) with the intention of combining them and using them as
an office for Kofinas Fertility Group. Trial Tr. 133:13-134:1; see

also 793:13-18. The Units sit slightly below the sidewalk level. During

 

the period covered by the Amended Complaint, the Kofinases paid
maintenance and special assessments to the Corporation, pursuant to

the terms of the Proprietary Leases. Trial Tr. 342:23-343:2. The

 

 

 

 

 

 

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 6 of 39

Proprietary Leases provide in relevant part that the Corporation shall
keep the Building “in good repair”; that the Corporation shall
“maintain and manage the building as a first-class apartment building”;
and that Plaintiffs shall “quietly have, hold and enjoy” the Units.
PX 33, 34, 35, Article I, G1 FIRST, SECOND, SEVENTH. The Proprietary
Leases make no mention of the use of the Units as a medical clinic.
See also Trial Tr. 541:9-542:7.

f

The Kofinases began to renovate the Units in “late 2015.” Trial
Tr. 194:5-10. In October 2015, employees of the Kofinases’ contractor,
Bar Construction Corp., discovered water penetrating into the Units.
PX 11; Trial Tr. 135:6-136:11, 194:11-195:1. It was observed that the
water was entering through cracks in the sidewalk and in the Building’s
envelope; from there, the water seeped into the Units. PX 11; Trial
Tr. 136:12-18. On or about October 8, 2015, Plaintiffs reported the
water penetration to John Wender, an architect whose firm the
Corporation had retained as architects for the Building, and Mr. Wender
informed the Corporation and Managing Agent that same day. PX 36;
Trial Tr. 343:11-17.

Specifically, on or about October 8, 2015, Mr. Wender visited the
Units in response to the report of water seepage. Trial Tr. 43:17-
44:7. Writing that day to Defendant Greenwald, copying Defendant Rudd,
Mr. Wender reported that “[tjhere is indeed moisture pooling at the
bottom of the interior wall.” He characterized it as “moisture, not
flooding, a/k/a perched water.” He hypothesized that the water source

is “likely subterranean.” Mr. Wender described several approaches that

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 7 of 39

might remediate the situation. “[R]e-caulking the sidewalk is cheap
and guick,” he wrote, but other “possible fixfes]” included “tearing
up the sidewalk” to waterproof the Building from the outside,
installing an “elaborate injection system[],” or installing an
“interior gutter.” Mr. Wender recommended that “[i]ldeally, we would
pull in Vidaris on this issue,” referring to the engineers the Building
was at that time employing on another project. PX 2; 61:8-15; 953:5-
554:1. At Defendant Greenwald’s request, Mr. Wender contacted Amir
Chouan, the Vidaris employee who was the “point person” for the
Building. PX 3; Trial Tr. 65:4-615. No documentation of Vidaris'’s
response is extant. The Managing Agent stopped working with Vidaris
soon after assuming his role with the Building. Trial Tr. 553:15-24.
The various approaches Mr. Wender proposed each had advantages
and disadvantages. Approaches other than recaulking the sidewalk would
be “an order of magnitude more expensive” and would likely require the
Building to obtain permits from at least both the New York City
Department of Transportation and the Landmarks Preservation
Commission. Trial Tr. 50:16-51:3, 113:13-22. According to Mr. Wender,
the more expensive approaches would not necessarily have prevented the
recurrence of water seepage. Trial Tr. 111:13-21. Sidewalk recaulking
was “a partial fix as opposed to a permanent fix or a long-term fix.”
Trial Tr. 56:3-6; see also 159:3-7, 169:16-171:19, 300-01. But
recaulking “would always be the first thing to do.” Trial Tr. 129:3-
6; see also PX 11. Asked his personal view, Mr. Wender testified that

“[w]hat I believe needed to occur was to excavate the sidewalk and

7

 

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 8 of 39

waterproof the building wall.” Trial Tr. 83:19-25; see also 139:12-
19.

By December 2015, as the Kofinases’ contractors were completing
their work, they reported that they had not heard how the Corporation
intended to remediate the water seepage. PX 7; Trial Tr. 75:4-77:22.
Mr. Wender testified that he was “waiting to get direction from
Vidaris ... and the management on what they were going to do with

tf

regard to waterproofing the sidewalk and the foundation wall.” Trial
Tr. 77:7-10. Mr. Wender expressed frustration about not “getting
direction” from the Managing Agent. Trial Tr. 86:22-87:7.

On or about December 3, John Phufas, the Kofinases’ attorney,
requested that Mr. Wender “get back to us on the internal waterproofing
specifications today to prevent seepage form [sic] the exterior from
damaging the new construction.” PX 7. Mr. Wender responded with a memo
on or about December 3. In the memo, he stated that “I have reviewed
the matter with management and the building, and they are obtaining
proposals to caulk joints [sic] the building wall and the sidewalk,
and make repair as necessary.” PX 8. Mr. Wender recommended that
because “we can observe that the pointing on the interior face of the
masonry wall is seriously deteriorated,” the Kofinases’ contractor
should sound the pointing, remove loose and deteriorated mortar, carry
out spot pointing, and apply Aguafin masonry sealer. Id.; see also
Trial Tr. 87:20-88:22, 158:23-165:14.

Mr. Wender testified that he believed the steps he recommended,

which resembled those he had recommended in similar situations in

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 9 of 39

other buildings, had been approved by a. representative of the
Corporation and would “help keep the space dry for some time.” Trial
Tr. 88:19-22, 119:25-120:19. Treating the walls with Aquafin would be
effective but not permanent. Trial Tr. 178:20-179:13. Mr. Wender did
not recommend spray testing for the source of the leak because he was
not the Building’s exterior architect. Trial Tr. 119:7-10. In
subsequent emails between Mr. Wender and Kamyar Biazar, an employee
of the Kofinases’ contractor, Bar Construction Corp., it was decided
that the contractor would waterproof the perimeter walls of the Units
“up to windowsill height” because “the moisture [was] only occurring
at locations below grade.” PX 9; Trial Tr. 92:22-93:4, 166:5-17.

Mr. Wender observed the progress of the waterproofing work at
least three times in December 2015 and January 2016. PX 10; Trial Tr.
94:24-95:4. On or about January 4, 2016, Mr. Wender directed Mr. Biazar
to “proceed with [the] close-up” of the wall. PX 10; Trial Tr. 95:10-
23, 166:18-169:23. The wall was closed up shortly thereafter.

The Board discussed the waterproofing of the Units at its meeting
on or about December 7, 2015. PX 43. The Building authorized caulking
the sidewalks outside the Units. Trial Tr. 172:8-10. According to
Defendant Greenwald, the Board considered caulking the sidewalk to be
an “immediate,” but not necessarily “exclusive,” fix. Trial Tr. 359:23-
360:3. The approximate cost of the caulking was $9,500. Trial Tr.
359:7-10.

The Units became dry after the Building caulked the sidewalks and

the Kofinases’ contractor applied Aquafin. Trial Tr. 114:10-12,

 

 

 

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 10 of 39

172:11-13. The Kofinases finished renovating the Units, and they opened
them as an office of the Kofinas Fertility Group in or around February
2017. Trial Tr. 789:4-6.

The water penetration into the Units in 2015 came at least
partially from the sidewalk, but no other source was proven. Mr. Biazar
testified that the water was coming in through cracks in the sidewalk
and the exterior wall of the Building. Trial Tr. 142:4-11. Several
witnesses testified that the leak was more severe after heavy rainfall.
Trial Tr. 121:14-15, 136:19-23, 199:13-23. Mr. Wender hypothesized
that the leak was subterranean. PX 2.

Beginning in 2017, and unrelated to the Kofinases’ Units, the
Corporation hired a structural engineering firm, Antonucci and
Associates. Part of Antonucci’s assignment was to determine possible
sources of water penetration into the Building’s basement, one level
below the Kofinases’ Units. Trial Tr. 299:18-22. The Antonucci
inspections found that bricks were pulling away from steel columns in
the basement and that there were heavy amounts of efflorescence in the
area. PX 15-20; Trial Tr. 243:8-19; see generally 398:9-402:13, 664:9-
667:20. But the inspections detected no water seepage or penetration
from the sidewalk level. Trial Tr. 301:16-2. There is also a main
steam line that runs underneath and adjacent to the Building, and
leaks from the line may have produced both the deterioration observed

in the basement and the water damage and mold growth that had been

reported in another ground-floor apartment in 2014. PX 21, 37; see

generally Trial Tr. 275:16-280:19, 328:2-333:7, 335:15-337:3, 344:12-

10

 

 

 

 

 

Leper ey

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 11 of 39

348:21, 574:9-576:11. But the deterioration could also have come from
the operation of the boilers or from naturally occurring humidity in
a structure of the Building’s age and size. Trial Tr. 294:15-295:4.

Since the Kofinases became shareholders, the Corporation has
undertaken several projects to renovate and improve the Building. A
long-term, $7.5 million project to waterproof the Building’s facade
was completed in or around October 9015. PX 46. Plans for a new roof
and roof garden, together costing approximately $245,000, began before
the Kofinases executed the Proprietary Leases. Trial Tr. 351:23-
354:10. The Building also renovated and retrofitted its lobby. PX 48.
The Corporation undertook this project, which cost approximately $1.5
million, both for aesthetic reasons and to make the lobby accessible
to persons with disabilities. Trial Tr. 367:18-374:8, 123:19-20. To
finance the lobby project and related work, the Corporation imposed
on shareholders a special assessment totaling approximately $500,000
per year for the calendar years 2019 through 2023. Trial Tr. 372:22-
374:8. Throughout the period covered by the Kofinases’ Amended
Complaint, the Building has had ample access to credit and has not
experienced problems with liguidity, although the Board has been
cautious to sequence projects with cash flow in mind. Trial Tr. 354:11-
14, 480:15-18.

In or around winter 2018, other resident shareholders of the
Corporation, including a number of those whose units were located at
or near the Building’s northeast corner, reported leaks and water

damage. E.g., PX 74. Some of those who complained were present or

11

 

 

 

 

 

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 12 of 39

former members of the Board. PX 71, 74. Defendant Greenwald testified
that the apartment in which he resided was affected by water damage
over a period of “years.” Trial Tr. 478:10. On or about May 15, 2019,
the Managing Agent distributed a memorandum to shareholders who resided
in thirteen apartments affected by “water penetration/leak.” PX 75;
Trial Tr. 462:6-464:20. One of the affected units was 1A, on the same
floor as the Kofinases’ Units. PX 75. The Managing Agent’s memorandum
stated that the Building had engaged Lawless and Mangione, a structural
engineering firm, to “advise us on the serious water penetration on
the northeast corner of the building.” Id.; see also Triai Tr. 654:9-
655:4. The Managing Agent also advised the affected shareholders that,
“subject to weather conditions,” the repairs would be expedited. To
complete the repairs, a partial sidewalk bridge would need to be
installed. PX 75. The idea was to begin working from the higher floors
down, so that water would not leak from them into the lower stories.
Trial Tr. 631:17-22. This work, dubbed the “new facade project,” began
in or around mid-June 2020, in the early months of the COVID-19
pandemic. Trial Tr. 620:9-621:13. The project, originally scheduled
to conclude in mid-September 2020, encountered delays and was still
ongoing at the time of the trial. Trial Tr. 621:14-25.

Water was again discovered penetrating the Kofinases’ Units in
or around July 2019. As a result of the water penetration, floors in
the Units began to warp, worsening over time. PX 14; Trial Tr. 211:14-
212:16, 815:3-8. There was also a musty smell. Trial Tr. 815:13-18.

Although the water penetration began in or around July, the Kofinases

12

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 13 of 39

reported the water penetration to the Building, the Managing Agent,
and the Individual Defendants on or about September 19, 2019. DX G.
The Kofinases’ initial communication included no mention of mold. The
Building engaged Lawless and Mangione, the structural engineering firm
that was already advising on the leaks in other apartments, to
investigate. Lawless and Mangione reported that there was water damage
in the floorboards of the Units and wet areas on the masonry walls.
PX 59, A contractor, Standard Waterproofing, conducted spray testing
on or about October 23, 2019. PX 60; Trial Tr. 675:12-19. The spray
testing indicated that water was entering from multiple sources around
the Building’s perimeter. Trial Tr. 675:20-679:19; see also 205:6-16.
No evidence of a subterranean leak or steam leak was found. Trial Tr.
736:17-20, 769:1-16. Lawless and Mangione recommended that the stone
units below the windows of the Units be removed and reset, that the
sidewalk flags along the building wall be removed so that the
foundation wall could be waterproofed, and that a new sidewalk be
installed. PX 60; Trial Tr. 679:20-687:18.

Lawless and Mangione prepared plans for the necessary repairs,
which received approvals from the New York City Landmarks Preservation
Commission, the Metropolitan Transportation Authority, and the New
York City Department of Buildings. PX 93; Trial Tr. 695:18-698:4. The
final necessary approval was granted between March 9 and March 26,
2020. PX 93; Trial Tr. 697:22-24. In the meantime, on or about December

11, 2019, Dr. George Kofinas reported to Defendant Greenwald that

13

 

 

 

 

 

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 14 of 39

water could be heard squishing under the floorboards and that he was
concerned about mold growth. PX 64.

As of trial, the repairs recommended by Lawless and Mangione have
not yet been undertaken because the Corporation chose to prioritize
the new facade project. The Corporation has given two sets of reasons
for this decision. First, other shareholders had been experiencing
leaks for a longer period of time than the Kofinases. Second, if the
sidewalk work were completed first, the fagade work would be delayed
while the sidewalk cured, and in addition the new sidewalk would be
damaged by the bridge that would need to be built in order to complete
the facade project. PX 71. The Kofinases objected to this
prioritization. E.g., PX 68.

Following the Kofinases’ report of new water penetration,
relations between the Kofinases and the Corporation deteriorated. See
PX 90; Trial Tr. 844:16-845:20. A representative of the Kofinas
Fertility Group requested copies of the Lawless and Mangione reports
following the October 2019 spray testing. PX 61-64. The Managing Agent
did not immediately provide them but, at Defendant Greenwald’s
insistence, did so approximately three weeks later. PX 62, 63, 64, 91;
see Trial Tr. 595:10-602:18. Correspondence from November 2019 through
January 2021 indicates that the Kofinases and their representatives
regularly requested updates on the repairs affecting the Units, but
were not satisfied with the responses they received from the Managing
Agent. For his part, Defendant Greenwald repeatedly asked the Managing

Agent to convene a meeting with the Kofinases and relevant contractors

14

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 15 of 39

and to provide the Kofinases with information concerning the planned
work. PX 67-69, 74.

On or about February 21, 2020, the Kofinases initiated an Article
78 proceeding in New York state court in which they sought access to
other records in the Corporation’s possession, including documents
concerning the new facade project and the planned repairs affecting

the Units. Kofinas v. Fifty-Five Corp., No. 151914/2020 (N.Y. Sup.

 

Ct.), Dkt. 1. In August 2020, Defendant Greenwald submitted an
affidavit in opposition to the Article 78 proceeding. PX 66. In the
affidavit, he stated that the Corporation had explained to the
Kofinases that the Corporation had decided to prioritize repairs to
the Building’s facade over the sidewalk repairs. This was because,
Defendant Greenwald stated, waiting “a number of months” for the
sidewalk to cure would delay the erection of a sidewalk shed. Px 66.
The Corporation’s attorney, Phyllis Weisberg, submitted an affirmation
containing substantially similar statements. PX 88. However, the
Lawless and Mangione manual indicated that concrete takes only fourteen
days to cure; other evidence suggested that twenty-eight days, but
still not “months,” was a more realistic estimate. PX 65, Trial Tr.
692:12-693:7. Eventually, the Kofinases dismissed the Article 78

proceeding. Kofinas v. Fifty-Five Corp., No. 151914/2020, Dkt. 26.

 

In February and May 2020, the Kofinases engaged two environmental
consultants to measure the presence of mold spores in the Units. Both

reports documented elevated levels of Aspergillus/Penicillium spores.

 

“Nv

The first report, dated February ll, 2020, indicated there was “no

15

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 16 of 39

active growth at site” but warned that “continued water penetration
will result in fungal colonization at these areas.” PX 83. The
consultant recommended that the water penetration issues be corrected,
that a professional mold remediation be done, and that the duct network
for the central air conditioning system be professionally cleaned and
sanitized. PX 83. After receiving this report, the Kofinases closed
the Clinic on or about March 5, 2021, which the Kofinases said they
did in order to conduct repairs necessary to ensure the Clinic’s
sterility. Trial Tr. 805:14-24, 819:22-821:18. Kofinas Fertility
Group’s other clinics remained open, notwithstanding the outbreak of
the pandemic. Trial Tr. 821:21-822:3. The second mold report, dated
May 11, 2021, indicated “growth present under the floor” as well as
in the air. PX 82. It recommended substantial remediation work,
including replacing the floors and cleaning the underlying concrete
slab. PX 82. The Managing Agent sent copies of the mold reports to
another expert, Denis Stock, who affirmed the reports’
recommendations. PX 84. On or around May 14, 2020, Defendant Greenwald
sent an email to Mr. Rudd, Ms. Weisberg, and a staff member of the
Managing Agent in which he stated his belief that while “[t]he water
penetration is real,” there was “[nJo mold” in the Units. PX 81.
Representatives of the Kofinases and the Corporation continued
to debate the sequencing of the new fagade project and the repairs
affecting the Units. PX 86, 87. Eventually, as a temporary repair, the
Kofinases asked that a sealant known as Chem-Trete be applied to the

sidewalk around the Units. Trial Tr. 539:6-16. The Corporation agreed,

16

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 17 of 39

and the sealant was applied in or about May 2020, at a cost to the
Corporation of no more than $3,900. Px 80, 85; Trial Tr. 618:3-9. On
or around May 27, 2020, the Corporation, at the suggestion of the
Kofinases’ representatives, engaged Lawless and Mangione to conduct a
second water test. Trial Tr. 475:6-24, 712:8-11. The test showed that
the application of Chem-Trete to the outside of the Units had failed
to prevent the intrusion of water. Trial Tr. 475:6-24. A second
application of Chem-Trete, in or about July 2020, was successful, as
demonstrated by the results of a third water test conducted on or
around July 22, 2020. PX 79, 80; Trial Tr. 475:14-18, 477:10-16,
717:17-719:12. The Kofinases have not subsequently reported water
penetration to any representative of the Corporation, despite several
rainstorms and snowstorms occurring from July 2020 through the time
of trial. Trial Tr. 635:25-636:4.

The Kofinases reopened their clinic in the Units in or around

August 2020. See Trial Tr. 822:4-8. This litigation followed.

Conclusions of Law

 

Against this factual background, the Kofinases argue that the
Corporation breached multiple provisions of the Proprietary Leases;
that the Corporation was negligent in responding to the water
penetration; that the Individual Defendants breached their fiduciary
duty as members of the Board; and that the Managing Agent aided and

abetted that breach of fiduciary duty. For the reasons that follow,

17

 

 

 

 

 

 

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 18 of 39

the Court concludes that none of the Defendants is liable on any of

the Kofinases’ claims.

I. Breach of Contract

 

Under New York law, “to prevail on a breach of contract
claim... a plaintiff must prove [i] a contract; [11] performance
of the contract by one party; [iii] breach by the other party; and

[iv] damages.” Nielsen Co. (U.S.), LLC v. Success Systems, Inc., 112 F.

 

Supp. 3d 83, 97 (S.D.N.Y. 2015). The first two elements are not
contested here: the parties do not dispute that the Proprietary Leases
constitute properly formed contracts between the Kofinases and the
Corporation, nor do they dispute that the Kofinases performed their
obligations under the Proprietary Leases.

As to the third element, the Kofinases argue that the Corporation
breached its obligations under three provisions of the Proprietary
Leases. The provisions concern the Corporation’s obligation to keep
the building in “good repair,” to maintain a “first-class apartment
building,” and to ensure the Kofinases’ guiet enjoyment of the Units.
Under none of those provisions have the Kofinases met their burden of
proof.

A. Good Repair Provision

 

The first Proprietary Leases provision the Kofinases allege the
Corporation breached is the “good repair” provision. It provides, in

relevant part, that

18

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 19 of 39

The Lessor shall keep in good repair the foundations, sidewalks,
walls, supports, beams, roofs, gutters, fences, cellars,
chimneys, entrances and street and court doorways, main halls,
main stairways, windows, laundries, fire escapes, elevators,
pumps and tanks, and all main and principal pipes . . . together
with all plumbing, heating and other apparatus intended for the
general service of the building, except those portions which it
is the duty of the Lessee to maintain and keep in good
repair . . . it being agreed that the Lessee shall give the Lessor
prompt notice of any accident or defect known to the Lessee and
requiring repairs to be made; and all such repairs shall be made
at the expense of the Lessor unless the same shall have been
rendered necessary by the act or neglect or carelessness of the
Lessee.” PX 33, 34, 35, Articie I, @ FIRST.

The good repair provision fits together with another provision of the
Proprietary Leases, which provides in relevant part that
The Lessor shall not be liable for any failure of heat, water
supply, electric current, telephone or elevator service or other
service to be supplied by the Lessor hereunder, or for injury or
damage to person or property caused by the elements or by another
tenant or person in the building, or resulting from steam, gas,
electricity, water, rain or snow which may leak or flow from any
part of the building, or from any of its pipes, drains, conduits,
radiators, boilers, tanks, appliances or equipment, or from any
other place, unless caused by the negligence of the Lessor.” PX
33, 34, 35, Article II, @ SIXTEENTH.
Together, these provisions establish that for the Kofinases to prevail
on a claim for “injury or damage to person oF property,” they must
demonstrate that damage they suffered from “the elements” or from
“steam” or “water” was caused by the Building’s negligence. Id. For
nearly a century, New York courts have construed lease provisions like
the one in Article II, @ SIXTEENTH, to limit plaintiffs’ recovery to

situations where a lessor has actual or constructive notice of a defect

and acted negligently in failing to address it. Kessler v. The Ansonia,

 

171 N.E. 704 (N.Y. 1930); Lowy & Feiffer, Inc. v. Mor-Ro Realty Corp.,

229 N.Y.S. 169 (ist Dep’t 1928). PlaintiffsS may also recover if the

19

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 20 of 39

lessor engaged in intentional or grossly negligent conduct resulting

in the damage from the elements. See Berenger v. 261 West LLC, 940

 

N.Y.S.2d 4 (1st Dep’t 2012).

For the reasons that are detailed later in Section II of this
opinion, the Corporation was not legally negligent, and therefore the
Kofinases cannot prevail on their claim for property damage arising
from the Corporation’s breach of the good repair provision. But before
getting there, it should be noted that the Kofinases are not seeking
redress for just the damage to their property; they seek business
interruption damages as well. New York courts regularly cognize
business interruption as a different form of harm than property damage.

See, e.g., In re Specialist and Other Vessel Owner Limitation Actions,

 

2020 WL 8665287, *1 (S.D.N.¥. June 30, 2020); Advanced Fertility

 

Services, P.C. v. Yorkville Towers Associates, 875 N.Y.S.2d 894 (Mem.)

 

(lst Dep’t 2009); RLI Ins. Co. v. Turner/Santa Fe, 870 N.Y.S.3d 313

 

(lst Dep’t 2009).

Therefore, with regard to the Kofinases’ claim for business
interruption damages, the Court must consider whether the Corporation
failed to keep the Building, including the “foundations” and
“sidewalks,” in “good repair.” PX 33, 34, 35, Article I, ( FIRST. The
good repair provision does not obligate the Corporation to prevent
damage in advance, but instead provides that the Corporation must
respond when it receives “notice of any accident or defect known to
the Lessee and requiring repairs to be made.” Id. The Proprietary

Leases also provide that “[i]n case the building shall be partly

20

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 21 of 39

damaged by fire or otherwise, the same shall be repaired as speedily
as possible, at the expense of Lessor.” PX 33, 34, 35, Article I,
{@ THIRD. Reading these paragraphs together establishes that the
Corporation’s obligation, when it is notified of any damage or defect,
is to restore the Building to “good repair” “as speedily as possible.”

During the period relevant to this litigation, the Corporation
was on notice about several forms of damage that left the Building in
less than good repair. The Corporation knew about water penetration
and possible mold growth in a ground-floor apartment prior to the time
the Kofinases executed the Proprietary Leases; it knew about the water
penetration into the Kofinases’ Units that occurred during the 2015-
2016 renovation; it knew about damage to the steel columns in the
basement; and, as of September 2019 at the latest, it knew that water
had again begun to penetrate the Kofinases’ Units. In some of these
instances, it is debatable whether the Corporation took steps to
restore “good repair” “as speedily as possible.”

But the Kofinases’ arguments are insufficient to overcome their
burden to demonstrate that the Corporation’s breach, if any, resulted
in business interruption damages. The Kofinases are not alleging that
the pre-existing water penetration and mold growth in a different
apartment on the ground floor caused their business interruption
damages, nor that the problems with the steel columns in the basement

did so.! As discussed further below, the steps the Corporation took to

 

i Summation papers submitted by counsel for the Kofinases draw a
parallel between the risk presented by these columns and the recent,

21

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 22 of 39

remediate the water penetration into the Units in 2015-2016 were
effective for upwards of three years. Regardless, the Kofinases have
not demonstrated that the 2019 leak came from the same source as the
earlier leaks. Finally, although the Building could have responded
more speedily to the penetration of water into the Kofinases’ Units
in the fall of 2019, the Court finds that at least some of the reasons
the Corporation has given (i.e., wanting to prioritize repairs to
residential apartments on upper floors) are convincing in reference
to the Corporation’s responsibility to respond to, and where necessary
balance, the needs of all its shareholders.

B. First-Class Apartment Building Provision

 

The second Proprietary Leases provision the Kofinases allege the
Corporation breached is the “first-class apartment building”
provision. It provides, in relevant part, that “The Lessor shall
maintain and manage the building as a first-class apartment building
and shall provide facilities and the number of attendants requisite
in the judgment of the Board of Directors for the proper care and
service of the building.” PX 33, 34, 35, Article I, I SECOND.

The Kofinases have not demonstrated by even a preponderance of
the evidence that the Corporation breached the first-class apartment
building provision. The meaning of the term “first-class” is not
readily apparent. The Kofinases urge the Court to read the term in

light of the definition they find in the second edition of Black’s Law

 

horrific collapse of a condominium building in Surfside, Florida. The
analogy is at best overstated and at worst offensive.

22

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 23 of 39

Dictionary: “[o]f the most superior or excellent [grade] or kind;
belonging to the head or chief or numerically precedent of several
classes.” But the Kofinases neglect the noun that “first-class”
modifies, namely, “apartment.” The Proprietary Leases are for units
in an apartment building, not a medical facility. For reasons discussed
further below, there is no evidence that the Kofinases and the
Corporation bargained for any higher level of care for the Units,
which the Kofinases intended to use as a sterile medical clinic rather
than a residence.

C. Quiet Enjoyment Provision

 

The final Proprietary Leases provision the Kofinases allege the
Corporation breached is the covenant of quiet enjoyment. As articulated
in the Proprietary Leases, “The Lessee, upon paying the rent and
performing the covenants and complying with the conditions on the part
of the Lessee to be performed, as herein set forth, shall, at all
times during the term hereby granted, quietly have, hold and enjoy the
apartment without any let, suit, trouble or hindrance from the Lessor.”
PX 33, 34, 35, Article I, {@ SEVENTH.

In New York, to establish a breach of the covenant of quiet
enjoyment, “a tenant must show an ouster, or if the eviction is

constructive, an abandonment of the premises.” Schwartz Vv. Hotel

 

Carlyle Owners Corp., 20 N.Y.S.3d 341, 342-43 (lst Dep’t 2015). “To

 

establish constructive eviction, a tenant need not prove physical
expulsion, but must prove wrongful acts by the landlord that

‘substantially and materially deprive the tenant of the beneficial use

23

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 24 of 39

 

and enjoyment of the premises.’” Pac. Coast Silks, LLC v. 247 Realty,
LLC, 904 N.Y.S.2d 407, 411 (ist Dep’t 2010) (quoting Barash v.

Pennsylvania Term. Real Estate Corp., 256 N.E.2d 707 (N.Y. 1970)).

 

On an issue of apparent first impression, the Court concludes
that because the Kofinases and the Corporation executed standard-form
proprietary leases, the burden is on the Kofinases to establish that
the level of mold in the Units was such that any leaseholder would
have been constructively evicted, not just that the mold was not
conducive to operating a sterile medical facility.

The Kofinases have asserted that the mold detected in 2020
required them to cease operations and close the Clinic, since it could
no longer be used as a medical facility. Trial Tr. 819:22-24. The
Kofinases made the decision to close the Clinic after receiving the
February mold report, which found “no active growth” of mold, PX 83,
but before receiving the May report, which found “mold growth present
under the floor” as well as in the air. PX 82. The May report took
into account the Kofinases’ use of the Units as a medical clinic but
did not discuss whether the inspector would have made the same
recommendations for remediation had the unit been a residence rather
than a medical clinic. Id.

Courts have occasionally found that the presence of mold can
constitute the basis for a claim for breach of the covenant of quiet

enjoyment. See Sheffield v. Pucci, 114 N.Y.S.3d 817, *11 (N.Y. Sup.

 

Ct. 2019); Ventimiglia v. Tishman Speyer Archstone-Smith Westbury,

L.P., 588 F. Supp. 2d 329, 335 (E.D.N.Y¥Y. 2008). But the Kofinases’

24

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 25 of 39

circumstances are distinct from the existing cases in a crucial way.
None of these cases raises the issue of whether a level of mold that
might be tolerable, or at least manageable, in a private residence,
but that requires thoroughgoing remediation necessitating the
temporary evacuation of a medical clinic, constitutes constructive
eviction under a proprietary lease for an apartment being used as a
clinic. The Court concludes that the Kofinases have not demonstrated
that the level of mold in the Units would be intolerable for ordinary
residential use of the Units. That they have presented evidence showing
the level of mold rendered it impracticable for them to operate a
sterile medical clinic does not constitute constructive eviction from
units in an apartment building.

To summarize the Court’s conclusions regarding the Kofinases’
breach of contract claim, to the extent the Kofinases allege that the
Corporation breached provisions of the Proprietary Leases and as a
result caused property damage, they must demonstrate that the
Corporation was negligent. To the extent that they allege business
interruption damages, they must show that the Corporation breached the
relevant provisions of the Proprietary Leases. For the reasons given
above and discussed further in the next section, they have made none

of these showings by a preponderance of the evidence.

Il. Negligence
In New York, “the traditional common-law elements of negligence”

are “[1] duty, [2] breach, [3] damages, [4] causation and [5]

25

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 26 of 39

foreseeability.” Hyatt v Metro-North Commuter R.R., 792 N.Y.S.2d 391,

 

392 (1st Dep’t 2005). Because the Court bifurcated this trial, at this
stage the Kofinases need only demonstrate duty, breach, causation, and
foreseeability (i.e., proximate cause) by a preponderance of the
evidence.

In this regard, the Kofinases first argue that the Corporation
“had a duty to keep the foundation walls, concrete slab, the exterior
stones located between the sidewalk and the windows of the Clinic
and the joint between the building and the sidewalks in good repair.”
Gesturing to negligence per se, the Kofinases cite the New York
Multiple Development Law, § 78(1), which in pertinent part provides
that “[e]very multiple dwelling . . . shall be kept in good repair.”

The Court’s analysis of the duty the Corporation owed the
Kofinases must rest on the terms of the Proprietary Leases. As
discussed above, throughout this litigation the Kofinases have
appeared to assume that the Corporation owed them some higher duty of
care because they operate a medical clinic in the Units rather than
residing there. E.g., Trial Tr. 16:15-16 (“this was a sterile fertility
clinic at 55 Central Park West that became riddled with mold”).
However, the parties executed standard-form Proprietary Leases that
make no mention of the Kofinases’ intended use of the Units. As a
matter of law, the Court finds that the Corporation owes the Kofinases
only the same standard of care it owes all lessees.

However, the Kofinases further allege that numerous actions and

omissions by the Corporation constitute negligent breaches of the

26

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 27 of 39

Corporation’s duty of care even as so construed. Under New York law,
where a plaintiff bases a negligence claim on the presence of a
dangerous condition, the plaintiff must show the defendant had either
actual or constructive notice of the condition. “A ‘general awareness’
that a dangerous condition may be present is legally insufficient to

constitute notice of the particular condition.” Piacquadio v. Recine

 

Realty Corp., 646 N.E.2d 795, 796 (N.Y. 1994) (quoting Gordon v. Am.

Museum of Nat. Hist., 492 N.E.2d 774, 775 (N.Y. 1986)). In the housing

 

context, a landlord’s awareness of leaks in other units in the building
does not constitute constructive notice of the leak in the plaintiff’s

unit. Ellisy v. Eklecco, LLC, 868 N.Y.S.2d 82, 83-84 (2d Dep’t 2008)

 

(citing Gordon, 492 N.E.2d at 775). However, a defendant may be liable
when a second leak, from the same source and location, occurred as a

result of the landlord’s action or inaction. Lanin v. Thurcon Props.,

 

Ltd., 602 N.Y.S.2d 388, 389 (lst Dep’t 1993).

The Kofinases’ allegations fall into three chronological periods.
The Kofinases have not carried their burden of demonstrating that the
Corporation breached its duty to them with respect to any of these
periods.

The first period, from 2015-2016, includes the time when the
Kofinases first discovered and reported water penetration into the
Units and when the Corporation elected to perform sidewalk caulking
rather than undertaking any more extensive or expensive repair. During

this period, the Corporation was on actual notice of the original

leak. John Wender presented the Corporation with several options for

27

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 28 of 39

remediating the water penetration into the Units. The Corporation
chose one of the three measures Wender recommended, and there is no
evidence that the chosen measure was improperly performed or failed
to address the leak. The caulking of the sidewalk was not predicted
to last indefinitely and appears to have held for more than three
years ~ not an unusual lifespan for such a measure. The Court concurs
with Defendants that the duty of reasonable care does not include the
obligation to choose the most expensive or comprehensive option, only
an effective or reasonable one. This is particularly the case when the
decision is part of the board’s weighing of the corporation’s interests
as a totality. The Court also finds it significant that Plaintiffs
were unable to secure expert testimony to the effect that the
Corporation did not act reasonably in choosing the measure it did.
Therefore, the Court concludes the Corporation committed no breach
during this first period.

The second period, from 2016-2019, covers a period when no leaks
were reported. During this time, the Corporation retained Antonucci
and Associates to investigate other potential problems in the Building,
such as the degradation of steel columns in the basement. As to the
Kofinases’ Units, the initial remediation measures were holding and
the Corporation was on neither actual nor constructive notice of any
leaks. It follows that the Corporation committed no breach during this
period.

The final period, from 2019 through the time of trial, starts

after the Kofinases reported the recurrence of water damage. As

28

 

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 29 of 39

discussed above, the Building chose to prioritize fixing leaks in
other units before turning to the remediation of the damage to the
Kofinases’ Units. As of approximately September 19, 2019, the
Corporation was on actual notice. DX G. The Corporation’s initial
responses were eminently reasonable. it engaged an exterior engineer,
Lawless and Mangione. A spray test was conducted in October, which
concluded that the caulking at the joint between the Building and
sidewalk had failed. Lawless and Mangione recommended measures to
remediate the leak, including removing and resetting the stone units
below the windows of the Units, removing the sidewalk flags along the
building wall, waterproofing the foundation wall, and installing a new
sidewalk.

But there was, and as of the time of trial there continued to be,
a substantial delay in the Corporation’s implementation of Lawless and
Mangione’s recommendations. In December 2019, Dr. Kofinas reported
hearing water under the floorboards and expressed concern about mold.
PX 64. Representatives of the Corporation did not timely provide the
Kofinases with detailed plans concerning the remediation of the leak.
Although Lawless and Mangione’s repair plans received all necessary
approvals by March 2020, PX 93, by that time the Kofinases’ worry and
frustration escalated to the point that, as discussed above, they had
hired a mold expert and closed the clinic. Not until May 2020 did the
Corporation apply a sealant, Chem-Trete, to the outside of the Units,
and two applications were necessary in order to create a watertight

seal. As of the time of trial, the more substantial repairs to the

29

 

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 30 of 39

foundation wall and sidewalk remained on hold as a result of the
Corporation’s decision to prioritize fixing leaks in other units.

The Corporation gave the Kofinases, as well as the Court, two
rationales for its decision. One was that other shareholders had been
suffering from leaks for longer than the Kofinases had. The other was
that putting the sidewalk repairs first would have required a further
delay, because the sidewalk takes time to cure; additionally, the new
sidewalk would be damaged by the shed that would need to be erected
for the facade work and would then require further repair. However, a
portion of this second rationale, at least as presented in sworn
documents submitted by representatives of the Corporation in the state
court proceeding the Kofinases initiated, appears to be factually
mistaken as to the time needed to cure.

The dispositive question with regard to breach during this third
period is whether, in the context of a co-operative corporation’s
duties to all its shareholders, the Corporation’s actions met the
Standard of reasonable care. With the exception of the inaccurate
statement about the length of time needed for the sidewalk to cure,
the Corporation’s actions were not unreasonable. Had the Corporation
sequenced the sidewalk project ahead of the new facade project, leaks
in the upper floors would have continued, which would have risked
water running inside the Building from higher to lower floors. In
addition, sequencing the sidewalk project first would have required
the Corporation to expend additional funds to repair the new sidewalk.

While the Corporation’s conduct was not exemplary — it could have been

30

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 31 of 39

in closer communication with the Kofinases, and it could have offered
or implemented an interim solution sooner — it was not unreasonable
at a time when the Corporation owed duties to all of its shareholders
that required close balancing and sequencing.

But even assuming arguendo that the Corporation breached its duty
in the period from September 2019 onward, the Kofinases have not
demonstrated that any such breach caused the damages of which they are
complaining. The Corporation was not untimely in the initial steps it
took — hiring Lawless and Mangione and submitting repair plans to
various regulatory agencies. There is no reason to believe the
Corporation should have expected, or could have obtained, regulatory
approval for the repairs before early March 2020. Mold was discovered
in February 2020. Therefore, any breach by the Corporation that
resulted in the delay of repair work cannot be the but-for cause of
the mold, the presence of which the Kofinases assert led them to close
the clinic. The same analysis is true of Defendant Greenwald's
statement in May that there was “no mold.” PX 81. It cannot be the
but-for cause of the Kofinases’ damages.

In addition, there is a problem with causation and foreseeability.
Because it is legally insufficient to establish breach for a defendant
to have only “general awareness” that there is a dangerous condition,
Gordon, 492 N.E.2d at 775, the burden is on the Kofinases to show that
the Corporation was on actual or constructive notice of the mold. The
Corporation was not on actual notice of mold until after December 11,

2019, when Dr. George Kofinas first mentioned a “concern[] about mold”

31

MSR THE UR Ia Mn ha a hare EAI RSE GEOR LITER ES WE COM d a 82 Os REA DREM BSAERTIH, BO THCTEN RIDE ENA SAA EW SE POA HELENA OT NS AMIEL aetaragane gene tee
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 32 of 39

in an email to Defendant Greenwald. PX 64. Constructive notice of mold
cannot be imputed to the Corporation because the 2015 leak, even if
the Kofinases had demonstrated it came from the same source as the
2019 leak, did not result in mold.

In failing to demonstrate breach during any of these three time
periods, the Kofinases have not succeeded in making out a case for
negligence against the Corporation. The Court concludes both that the
Corporation did not breach its duty to the Kofinases, and that, even
if it had done so, the Kofinases have failed to demonstrate that any
such breach was the but-for or proximate cause of the damages they

suffered.

TIL. Breach of Fiduciary Duty

 

The Kofinases make their claim for breach of fiduciary duty
against the Individual Defendants. In New York, the elements of a
claim for breach of fiduciary duty are “(1) that a fiduciary duty
existed between plaintiff and defendant, (2) that defendant breached
that duty, and (3) damages as a result of the breach.’” Meisel v.
Grunberg, 651 F. Supp. 2d 98, 114 (S.D.N.Y. 2009).

Here, no party disputes that board members of a co-operative
housing corporation owe fiduciary duties to shareholders. While board
members may be personally liable for a corporation’s torts, they are
generally not liable for the corporation’s breach of contract. Fletcher

v. Dakota, Inc., 948 N.Y.S.2d 263, 266 (1st Dep’t 2012)._

32

 

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 33 of 39

As the parties agree, the Kofinases’ claim for breach of fiduciary
duty turns chiefly on whether the Individual Defendants’ decisions in
their capacity as board members are protected by the business judgment
rule. It is well established in New York that the business judgment
rule applies to decisions made by the board of a residential

cooperative. The seminal case is Levandusky v. One Fifth Ave. Apt.

 

Corp., 553 N.B.2d 1317 (N.Y. 1990). Levandusky established that, “[i]n
the context of cooperative dwellings, the business judgment rule
provides that a court should defer to a cooperative board's
determination ‘{s]o long as the board acts for the purposes of the
cooperative, within the scope of its authority and in good faith.’”

40 W. 67th St. Corp. v. Pullman, 790 N.E.2d 1174, 1779 (N.Y. 2003),

 

quoting Levandusky, 553 N.E.2d at 1317.

Nevertheless, Levandusky is not a “rubber stamp,” and courts have
found that “arbitrary or malicious decision making or decision making
tainted by discriminatory considerations is not protected by the
business judgment rule.” Fletcher, 948 N.Y.S.2d at 267. In Levandusky
itself, the New York Court of Appeals recognized that “the broad powers
of a cooperative board hold potential for abuse through arbitrary and
malicious decision making, favoritism, discrimination and the like.”
Levandusky, 553 N.E.2d at 1320. Courts may review “improper decisions,
as when the challenger demonstrates that the board’s action has no
legitimate relationship to the welfare of the cooperative,

deliberately singles out individuals for harmful treatment, is taken

33

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 34 of 39

without notice or consideration of the relevant facts, or is beyond
the scope of the board’s authority.” Id. at 1323.

The Kofinases allege that the Individual Defendants breached
their fiduciary duty in a variety of ways, which fall into three
categories. In none of these categories have the Kofinases proven that
the Individual Defendants forfeited the protections of the business
judgment rule.

A. Arbitrary Action

 

First, the Kofinases argue that the Individual Defendants acted
in an arbitrary manner, without considering relevant facts or engaging
in appropriate deliberative processes. The Court finds that these
arguments are effectively co-extensive with those the Kofinases have
made about negligence. New York courts have held that more than mere
negligence is necessary to find a co-operative board’s conduct

arbitrary. See, e.g., Greenberg v. Board of Mgrs. of Parkridge

 

Condominiums, 742 N.Y.S.2d 560 (2d Dep’t 2002) (affirming injunction
against board because it acted outside scope of authority in
prohibiting tenant from erecting a succah on a balcony). The Court
finds above that the Kofinases did not establish negligence, and there
are no factors that make this case like those in which New York courts
have refused to allow co-operative corporations to enjoy the
protections of the business judgment rule.
B. Favoritism
The Kofinases also allege that the Board engaged in favoritism,

and therefore failed to act in good faith, by preferring resident

34
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 35 of 39

shareholders over the Kofinases. In New York, to make such a claim a
plaintiff need not allege that board members acted in self-interest,
but must demonstrate that they engaged in something more than merely
differential treatment. Showings sufficient to overcome the business
judgment rule have been that the board operated in “bad faith,” Louis

& Anne Abrons Found., Inc. v. 29 E. 64th St. Corp., 746 N.Y.S.2d 482,

 

484 (lst Dep’t 2002); that it took action “meant solely to impact
plaintiff,” id.; that the board has acted “for purposes of

retaliation,” Graham v. 420 Bast 72nd Tenants Corp., 90 N.Y.S.3d 524

 

(lst Dep’t 2019); or that the board has singled out a shareholder for

v

“deliberately abusive treatment,” Bregman v. ill Tenants Corp., 943

 

N.Y.S.3d 100, 107 (1st Dep’t 2012).

None of those circumstances exist here. The Kofinases have not
shown that the Individual Defendants engaged with the Kofinases in bad
faith, that the Individual Defendants singled the Kofinases out, or
that the Individual Defendants retaliated against or abused the
Kofinases. It is true that the Board chose to prioritize the interests
of some shareholders, including some present and former Board members,
over the Kofinases, but that is insufficient on its own. Those other
shareholders reported leaks as early as 2018, and a list of thirteen
apartments experiencing water damage was published in May 2019. In
contrast, the Kofinases only reported the recurrence of water
penetration in September 2019. Because the Individual Defendants owed
the Kofinases no higher duty of care than they owed other shareholders,

they did not engage in favoritism when they decided to build a sidewalk

35

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 36 of 39

bridge and address active leaks in apartments on higher floors before
engaging in the work necessary to prevent future water damage to the
Kofinases’ Units. Nor did they engage in favoritism when they responded
to leaks reported earlier before those reported later. While
representatives of the Corporation may not have been wholly forthcoming
about all the factors involved in sequencing the two sets of projects,
there is no evidence any Individual Defendant prioritized the projects
as they did based on favoritism.

The Kofinases contend that Defendants failed to present evidence
of the severity of water penetration in other residential units. But
they have inaccurately ascribed this burden to the Individual
Defendants. A plaintiff may not overcome the business judgment rule
by making “wholly conclusory” allegations concerning favoritism and
then attempting to shift the burden to the adverse party. See Captain’s

Walk Homeowners Assoc. v. Penney, 794 N.Y.S.2d 82, 84 (2d Dep’t 2005).

 

The Kofinases’ arguments concerning favoritism fail.

C. Inaccurate Sworn Statements

 

Lastly, the Kofinases argue that the Individual Defendants
breached their fiduciary duty by “directing, ratifying and approving”
two inaccurate sworn statements made on the Board’s behalf by the
Corporation’s president Peter Greenwald and counsel Phyllis Weisberg.
Greenwald and Weisberg submitted the statements as part of the
Corporation’s defense against the Kofinases’ Article 78 proceeding in
New York Supreme Court. As described in the Findings of Fact, the

Greenwald and Weisberg statements claimed that the Building

36

 

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 37 of 39

prioritized the facade project over the sidewalk project in part
because if the sidewalk were excavated first, it needed “a number of
months” to cure, and this would delay the start of the fagade project.
PX 66, 88. However, the construction manual provided by Lawless and
Mangione specified a period of 14 days, and testimony at trial
suggested that the correct length of time for the sidewalk to cure
would be 28 days. Trial Tr. 692:12-693:3.

It is not necessary for the Court to reach the question of whether
there is a breach of fiduciary duty if a fiduciary of a cooperative
corporation submits a false statement in a collateral proceeding
involving one of the corporation’s shareholders. Even assuming
arguendo that ratifying the Greenwald affidavit and Weisberg
affirmation constitutes misconduct on the Individual Defendants’ part
sufficient to override the business judgment rule, the Kofinases have
not made out the other elements of a claim for breach of fiduciary
duty. They have not argued, much less demonstrated, that the submission
of the affidavit and affirmation caused any of the harms for which
they seek redress. The Kofinases do not and cannot contend, for
instance, that had the affidavit and affirmation in August 2020 been
factually correct, the Building would have in fact prioritized the
sidewalk project over the facade project in March 2020.

The Individual Defendants did not act arbitrarily, nor did they
engage in favoritism, nor did their conduct in ratifying inaccurate
sworn statements cause the injuries the Kofinases are alleging in this

litigation. The Court concludes that the decisions of the Individual

37

 

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 38 of 39

Defendants were protected by the business judgment rule and, therefore,
finds for the Individual Defendants on the Kofinases’ breach of

fiduciary duty claim.

IV. Aiding and Abetting Breach of Fiduciary Duty

 

The Kofinases’ claim for aiding and abetting breach of fiduciary
duty is against Frederick Rudd and Rudd Realty Management Corp.,
collectively the Managing Agent. Under New York law, the elements of
a claim for aiding and abetting a breach of fiduciary duty are: “(1)
breach of fiduciary obligations to another of which the aider and
abettor had actual knowledge; (2) the defendant knowingly induced or
participated in the breach; and (3) plaintiff suffered actual damages

as a result of the breach.” Kottler v. Deutsche Bank AG, 607 EF. Supp.

 

2d 447, 466 (S.D.N.Y. 2009) (internal citation omitted).

Because there was no breach of fiduciary duty, the Kofinases’
claim against the Managing Agent falters out of the gate. It is not
necessary to reach the remaining two elements. The Court finds for the
Managing Agent on the Kofinases’ claim for aiding and abetting breach
of fiduciary duty.

Conclusion

For the foregoing reasons, the Clerk is hereby directed to enter
final judgment in favor of Defendants. Because there is therefore no
need for a second phase of the trial with regard to damages, the Clerk
is further directed to close the case.

SO ORDERED.

38

 

 
Case 1:20-cv-07500-JSR Document 105 Filed 07/27/21 Page 39 of 39

 

Dated: New York, NY Shed]

July 26, 2021 . RAKOFF, “u. S.D.d.

 

 

 

 

 

 

 

 

39
